DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 12/20/2021 have been fully considered, but are moot in view of the new grounds of rejection based upon the newly-relied upon Asahi reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi et al., US 2016/0077240 (cited in the IDS of 10/15/2019, but not previously relied upon), in view of Sakajiri et al., US 2014/0254020 (previously-cited).
Regarding Claims 12 and 13, Asahi discloses:  An optical film comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a light-transmitting substrate film (a substrate may be a plastic substrate having high transparency; Abstract and paragraphs [0050]-[0056] of Asahi);
an infiltration layer having at least a part that is infiltrated into the light-transmitting substrate film so as to overlap with at least a part of the light-transmitting substrate film, and including a first binder containing a first (meth)acrylate-based cross-linked polymer (an infiltration layer may be formed by a binder resin component of the antireflective layer infiltrating into the plastic substrate, wherein such binder resin may comprise compounds having polymerizable functional groups such as epoxy (meth)acrylates, urethane (meth)acrylates, and polyester (meth)acrylates; paragraphs [0089]-[0097], [0124]-[0143] of Asahi); and
an antiglare layer which includes a second binder containing a second (meth)acrylate-based cross-linked polymer, and at least two light-transmitting fine particles having a sub-micron (sub-.mu.m) scale dispersed on the second binder, and is formed so as to have surface irregularities on the infiltration layer (antireflective layer includes particles forming a moth-eye structure of which the average 
wherein the infiltration layer has a thickness of 600 nm or more and 1.5 .mu.m or less (the thickness of the infiltration layer is preferably in the range of 0.1 µm to 5 µm, wherein specific examples of 0.8 µm and 1.2 µm are disclosed; paragraph [0095] and TABLE 6 of Asahi);
wherein the optical film has a total haze value of 1 to 5% (a haze value is preferably 5% or less and more preferably 3% or less; paragraphs [0030], [0170] and TABLE 6 of Asahi).

From the above, it appears that Asahi discloses all of the claimed structure and chemical compositions of the presently-claimed invention.  Thus, the only features which Asahi does not appear to disclose are those relating to a desired result or desired characteristics of the claimed article, i.e., specific ranges of gloss value.  Such values are merely a consequence of the structure and chemical composition of an anti-glare article [anti-glare optical film].  Therefore, it is believed that there may be specific structural features and/or chemical compositional features which remain unclaimed in the present Claim 12 which would serve to properly distinguish the present invention from the prior art.  In particular, the Examiner notes the specific emphasis placed by Applicant in the Remarks of 12/20/2021 (pages 9-10) on a content of permeable solvent in relation to a glossiness of the optical film.  Such feature is absent from the present claims.
Nevertheless, it is acknowledged that with respect to the specific claim language of the desired glossiness characteristics of the claimed optical film, Asahi does not appear to explicitly disclose:  wherein the optical film has a 60-degree gloss value of 80% to 88% and a 20-degree gloss value of 45% to 68%
However, Sakajiri is related to Asahi with respect to anti-glare optical layers.
Sakajiri teaches:  wherein the optical film has a 60-degree gloss value of 80% to 88% and a 20-degree gloss value of 45% to 68% (60-degree specular glossiness is 70% or more and 95% or less, 20-degree specular glossiness is 30% or more and 90% or less; paragraphs [0012], [0046], [0091], [0095] and TABLE 1 of Sakajiri).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the haze value and gloss values of Sakajiri for the antireflective [antiglare] layer of Asahi because such values of gloss enable a suitable and advantageous anti-glare effective film which has the qualities of high image clarity, suppression of glare of an image, reduction of whitishness (white blur) of a coating film, suppression of deterioration of contrast, and improvement in visibility of a display, without imparting antiglare properties more than necessary, as taught in paragraphs [0012], [0015] and TABLE 1 of Sakajiri.

Regarding Claim 14, Asahi-Sakajiri discloses:  wherein the second binder has a refractive index of 1.50 to 1.60 (binder resin of the antireflective layer may comprise pentaerythritol tri(meth)acrylate having a refractive index of 1.51; paragraph [0129] of Asahi; see, e.g., paragraph [0253] of Iwata et al., US 2009/0061165, cited below with respect to Claims 16 and 17).

Regarding Claim 15, Asahi-Sakajiri discloses:  wherein the antiglare layer has a thickness of 1 to 10 .mu.m (film thickness of the antireflective layer is preferably in the range of 0.05 µm to 5 µm and more preferably in the range of 0.1 µm to 1 µm; paragraph [0103] of Asahi).

Regarding Claim 18, Asahi-Sakajiri discloses:  A polarizing plate comprising the optical film of claim 12 (the antireflective film of Asahi can be used as part of a polarizing plate, such as a protective film for protecting a surface of a polarizing film; paragraphs [0196]-[0204] of Asahi).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Sakajiri and further in view of Iwata et al., US 2009/0061165, previously-cited.
Regarding Claim 16, Asahi-Sakajiri does not appear to disclose:  further comprising a low refractive index layer which is formed on the antiglare layer and includes a binder resin containing a (co)polymer of a photopolymerizable compound and hollow silica particles dispersed in the binder resin.
Iwata is related to Asahi-Sakajiri with respect to multi-layer antireflective structures.
Iwata teaches:  further comprising a low refractive index layer which is formed on the antiglare layer and includes a binder resin containing a (co)polymer of a photopolymerizable compound and hollow silica particles dispersed in the binder resin (an anti-dazzling laminate comprising a base material 2, an anti-dazzling layer 4, and a surface modifying layer 6, may further include a low-refractive index layer 8 thereon, such layer formed by exposing a fluorine-containing copolymer and a resin to an actinic radiation in the presence of a photopolymerization initiator, and utilizing void-containing fine silica particles; Abstract and paragraphs [0072], [0188]-[0191], [0216], [0225], [0278], [0280] and FIG. 3 of Iwata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the low refractive index layer of Iwata for the antireflective film of Asahi-Sakajiri, because such layer further serves to reduce reflection, as taught in paragraphs [0216], [0223], [0228], [0235] of Iwata.

Regarding Claim 17, Asahi-Sakajiri-Iwata discloses:  wherein the low refractive index layer has a refractive index of 1.3 to 1.5 and a thickness of 1 to 300 nm (the thickness of the low refractive index layer is preferably 480-580nm [wavelength of light] divided by four times the number 1.4 or 1.42 or 1.45 [refractive index of the low refractive index layer], e.g., 83 nm to 104 nm, or 98 nm; paragraphs [0223], [0230]-[0235], [0302] and FIG. 3 of Iwata).

Consider Entirety of References
Although various text and figures of cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872